DETAILED ACTION
This communication is response to the amendment filed 07/24/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15: the term "plurality of transports having profiles connected to the profile of the transport occupant" in the claims is a relative term which is unclear and renders the claim indefinite.  The term "connected" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how profiles of plurality of transports are connected to the profile of the transport occupant.

Regarding claims 2-7, 9-14, and 16-20, they are also rejected since they depends on rejected base claim and they fails to correct the deficiency in the base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-transitory subject matter, an abstract idea.

Based upon consideration of all Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as 

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business 

Under step I of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 8, and 15 are directed to a method, a system, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 8, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong I of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of determining a profile of a transportation occupant/customer and providing commercial services to the customer 
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes: “accessing…..a profile of transport occupant…..”, “determining...subscription for the service selection in the profile of the transport occupant...”’, “...acquiring...service selection from a plurality of transports having profile connected to the transport occupant profile...””, and “...providing...services to the transport occupant based on the profiles plurality of transports connected to theprofile of the transport occupant... ”’. 
Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind.
With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “detecting...a service selection by a transport occupant... ”, “..determining...a profile... ”, “determining...subscription for service selection... ”, and “determining connected profiles…”. Respectfully, absent further clarification of the processing steps executed by the recited “transport” and/or technology associated with the transport, one of ordinary skill in the art would readily understand that detecting the presence of a known individual by recognition, determining a profile for the known individual and a related 

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Additional elements of claim 1 that potentially integrate the exception include the “transport”. System claim 8 further indicates that the functions are performed using a “processor of the transport” and computer-readable medium comprising executable instructions further indicates that a processor executes instructions to perform the recited functions. While there is no recitation of a processor or other technical element in claim 1, Examiner assumes the transport is inclusive of a processor as indicated by claims 8 and 15. With respect to the recited “processor”, the claims introduce the 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use — see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.
Each of the above noted limitations states a result (e.g., service selection is detected, a profile is determined, choices of services are offered etc.) as associated with a respective “processor” or “transport”. Beyond the general statement that a processor and/or transport is tethered to the claimed functions/steps, the limitations provide no further clarification with respect to the functions performed by the “processor” and “transport” in producing the claimed result. A recitation of “by a transport” or “by a processor”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general, nondescript indication that the inventive steps are performed in a computing environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are 
Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of determining a profile of a transportation customer and providing commercial services to the customer based on the profile using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and/or transmitting information over a computer network. The claimed determining a profile of a transportation customer, determining subscription of service selection and providing commercial services to the customer based on the profile having service selection benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception.

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in 
In reference to the Specification as originally disclosed, Examiner notes paragraphs [[0056]-[0068] and [0102]-[0116]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.
While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the 
With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) detect a service selection by occupant; (2) determine a profile and identify a connected profiles; and (3) services based on the profile and the connected profile. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.
While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., profiles, service selection); (2) storing and retrieving information and data from a generic computer memory (e.g., profiles and information used to confirm permissions); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining profiles/service selection and connected profiles). The above listed computer-implemented functions are distinguished from the generic 
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself.
Independent claims 8 and 15, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited 
With respect to dependent claims 2-7, 9-14, and 16-20: claim 2 indicates generally that identifying the transport occupant by at least one biometric feature or the occupant which, absent clarification of technical elements facilitating this step, can be performed by a human recognizing the face of an individual and applying mental processing. Claims 3 and 4 indicate that a feature of an occupant’s mobile device and the profiles are stored in remote storage, which both introduce an additional step performable by a generic device having a capacity to store and retrieve information from memory. Claims 5-7 recite further specifics regarding subscription data and storage of the profiles in a block chain ledger. Absent clarification, storing and retrieving subscription information and storing profiles in a ledger constitute storage and retrieval operations performable by a generic device having inherent capacities to store and retrieve information from computer memory. Claims 9-14 and 16-20 substantially repeat the limitations functions presented in claims 2-7. Accordingly, claims 2-7, 9-14, and 16-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,971,348 to Canavor et al. (hereafter Canavor) in view of US Patent 10,974,729 Vardharajan (hereafter Vardharajan).

Regarding claim 1, Canavor discloses a method, comprising: 
detecting, by a transport, a service selection by a transport occupant inside the transport (see Canavor, Col 1 lines 63-67: The profiles may be used to enforce safety rules and regulations, as well as personalize the autonomous vehicle and tailor its operation to the preferences of the passengers; Col 10 lines 18-27: the vehicle control system 243 identifies one or more passenger preferences specified in the passenger profile data 236. In some embodiments, the vehicle control system 243 may select all of the passenger's preferences outlined in the passenger profile data 236. In other embodiments, the vehicle control system 243 may select a subset of the passenger's preferences that are applicable to the autonomous vehicle 103 based at least in part on one or more settings or values specified by the vehicle profile data 239); 
accessing, by the transport, a profile of the transport occupant on a remote storage (see Canavor, Col 2 lines 1-4; Col 7 lines 40-45; Col 10 lines 14-17); 
determining, by the transport, if the profile of the transport occupant contains a subscription for the service selection (see Canavor, Col 3 line 62-Col 4 line 7; Col 6 lines 57-61; Col 10 lines 18-20); 

providing the service selection to the transport occupant based on the permissions (see Canavor, Col 7 lines 62-67).
Canavor does not explicitly disclose responsive to the profile of the transport occupant not having the subscription, acquiring permissions to use the service selection from a plurality of transports having profiles connected to the profile of the transport occupant.
However, Vardharajan discloses the idea of responsive to the profile of the transport occupant not having the subscription, acquiring permissions to use the service selection from a plurality of transports having profiles connected to the profile of the transport occupant, and providing the service selection to the transport occupant based on the permissions (see Vardharajan, Col 2 lines 16-19; Col 10 lines 8-21; Col 18 lines 1-6).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Vardharajan and incorporate it into the system of Canavor to achieve an efficient autonomous operation of vehicle based on passenger preferences (see Vardharajan, Abstract).

Regarding claim 2, Canavor in view of Vardharajan discloses the method of claim 1, comprising identifying the transport occupant by at least one biometric feature (see Canavor, Col 3 lines 38-55: the passenger identifier in the passenger profile can be biometric data).

Regarding claim 3, Canavor in view of Vardharajan discloses the method of claim 1, comprising identifying the transport occupant by at least one feature of an occupant's mobile device (see Canavor, Col 4 lines 62-67: the passenger identification application 246 may receive a unique identifier 233 (e.g., an identification token) broadcast from a smartphone or similar mobile computing device in data communication with the autonomous vehicle controller 203; Col 7 lines 22-27: an electronic device (e.g., mobile phone, smartphone, electronic key, or similar device) may connect to the communications interface 209 of the autonomous vehicle 103 and send a unique identifier (e.g., an identification token, username and password combination, or similar identifier) to the autonomous vehicle 103).

Regarding claim 4, Canavor in view of Vardharajan discloses the method of claim 1, comprising querying the remote storage for the profile of the transport occupant based on an occupant identifier (see Canavor, Col 6 lines 51-61; Col 9 line 69-Col 10 line 4).

Regarding claim 5, Canavor in view of Vardharajan discloses the method of claim 4, comprising retrieving service subscriptions from the profile of the transport 

Regarding claim 8, it is rejected for the same reasons as set forth in claim 1. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 2. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 3. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 4. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 5. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 2. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 3. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 4. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Canavor in view of Vardharajan and further in view of US Pub. 2021/0157947 to Biazetti et al. (hereafter Biazetti).

Regarding claim 6, Canavor in view of Vardharajan discloses the method of claim 1, but does not explicitly disclose wherein the permissions constitute a consensus of a blockchain the transport belongs to.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the permissions constitute a consensus of a blockchain the transport belongs to as taught by Biazetti and incorporate it into the system of Canavor to achieve dynamic permission and enforcement for transport process (see Biazetti, ¶ 0005 and ¶ 0006).

Regarding claim 7, Canavor in view of Vardharajan and Biazetti discloses the method of claim 6, Biazetti further discloses executing a smart contract to acquire the permissions to use the service selection from the plurality of the transports having profiles connected to the profile of the transport occupant (see Biazetti, Fig 6C; ¶ 0036: This application can utilize a blockchain that operates arbitrary, programmable logic, tailored to a decentralized storage scheme and referred to as "smart contracts" or "chaincodes." In some cases, specialized chaincodes may exist for management functions and parameters which are referred to as system chaincode. The application can further utilize smart contracts that are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes, which is referred to as an endorsement or endorsement policy; ¶ 0057: When a user (e.g., of a participant of the multi-party transport process) subsequently attempts to access the event data, the access may be controlled through a policy service (which includes smart contracts) and which is further described with respect to FIGS. 4A-4D; ¶ 0060: Each of the blockchain nodes 204-210 may have 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Biazetti and incorporate it into the system of Canavor to achieve dynamic permission and enforcement for transport process (see Biazetti, ¶ 0005 and ¶ 0006).

Regarding claim 13, it is rejected for the same reasons as set forth in claim 6. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 7. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 6. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 7. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Claims 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0265948 to Goyal et al. (hereafter Goyal) in view of US Patent 10,974,729 Vardharajan (hereafter Vardharajan).

Regarding claim 1, Goyal discloses a method, comprising: 
detecting, by a transport, a service selection by a transport occupant inside the transport (see Goyal, ¶ 0039; ¶ 0042; ¶ 0062-0063: See subscriber and subscription information stored in database/profiles. See offering features/service based on merged profile); 
accessing, by the transport, a profile of the transport occupant on a remote storage (see Goyal, ¶ 0045-0046; ¶ 0050-0052: remote database storing profiles and occupant profile identified. Identification of associated profiles of passengers and option to merge profiles); 
determining, by the transport, if the profile of the transport occupant contains a subscription for the service selection (see Goyal, ¶ 0039; ¶ 0042; ¶ 0062-0063: subscriber and subscription information stored in database/profiles. Offering features/service based on merged profile); 
Goyal implicitly disclose responsive to the profile of the transport occupant not having the subscription, acquiring permissions to use the service selection from a plurality of transports having profiles connected to the profile of the transport occupant (see Goyal, ¶ 0020; ¶ 0040; ¶ 0051: option to merge profiles, i.e., determining the profile to use, presented as an option on occupant’s mobile device); and 

However, Vardharajan discloses the idea of responsive to the profile of the transport occupant not having the subscription, acquiring permissions to use the service selection from a plurality of transports having profiles connected to the profile of the transport occupant, and providing the service selection to the transport occupant based on the permissions (see Vardharajan, Col 2 lines 16-19; Col 10 lines 8-21; Col 18 lines 1-6).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Vardharajan and incorporate it into the system of Canavor to achieve an efficient autonomous operation of vehicle based on passenger preferences (see Vardharajan, Abstract).

Regarding claim 2, Goyal in view of Vardharajan discloses the method of claim 1, Goyal does not explicitly disclose comprising identifying the transport occupant by at least one biometric feature.
However, Vardharajan discloses identifying the transport occupant by at least one biometric feature (see Vardharajan, Col 14 lines 17-20: Each user profile may be 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Vardharajan and incorporate it into the system of Goyal to achieve an efficient autonomous operation of vehicle based on passenger preferences (see Vardharajan, Abstract).

Regarding claim 3, Goyal in view of Vardharajan discloses the method of claim 1, comprising identifying the transport occupant by at least one feature of an occupant's mobile device (see Goyal, ¶ 0020; ¶ 0040; ¶ 0051: option to merge profile, i.e., determining the profile to use, presented as an option on occupant’s mobile device).

Regarding claim 4, Goyal in view of Vardharajan discloses the method of claim 1, comprising querying the remote storage for the profile of the transport occupant based on an occupant identifier (see Goya, ¶ 0045-0046; ¶ 0050-0052: remote database storing profiles. Identification of associated profiles of passengers and option to merge).

Regarding claim 5, Canavor in view of Vardharajan discloses the method of claim 4, comprising retrieving service subscriptions from the profile of the transport occupant and presenting a choice of services to the transport occupant based on the service subscriptions (see Canavor, Col 7 lines 52-67).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Vardharajan and incorporate it into the system of Goyal to achieve an efficient autonomous operation of vehicle based on passenger preferences (see Vardharajan, Abstract).

Regarding claim 8, it is rejected for the same reasons as set forth in claim 1. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 2. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 3. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 4. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 5. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 2. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 3. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 4. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Claims 6, 7, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Vardharajan and further in view of US Pub. 2020/0389760 to Ghannam et al. (hereafter Ghannam).

Regarding claim 6, Goyal in view of Vardharajan discloses the method of claim 1, but does not explicitly disclose wherein the permissions constitute a consensus of a blockchain the transport belongs to.
However, Ghannam discloses wherein the permissions constitute a consensus of a blockchain the transport belongs to (see Ghannam, ¶ 0019; ¶ 0023; ¶ 0030-0031: use of blockchain technology to facilitate permissioned networks a storing transactional records associated with a group of users/passengers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the permissions constitute a consensus of a blockchain the transport belongs to as taught by Ghannam and incorporate it into the system of Goyal to achieve dynamic permission and enforcement for transport process by enhancing trust, reliability, and transparency in maintaining privileged information about vehicle occupants.

Regarding claim 7, Goyal in view of Vardharajan and Ghannam discloses the method of claim 6, Ghannam further discloses executing a smart contract to acquire the permissions to use the service selection from the plurality of the transports having profiles connected to the profile of the transport occupant (see Ghannam, ¶ 0019; ¶ 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ghannam and incorporate it into the system of Goyal to achieve dynamic permission and enforcement for transport process by enhancing trust, reliability, and transparency in maintaining privileged information about vehicle occupants.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 6. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 7. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 6. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 7. Although phrased as a non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,988,055 to O’Flaherty et al. discloses vehicle occupant monitoring infrared imaging.
US Patent 9,805,605 to Ramanujam discloses using autonomous vehicles in a taxi service.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464